                                                                   Case 2:17-ap-01503-NB           Doc 70 Filed 12/04/18 Entered 12/04/18 12:14:28   Desc
                                                                                                    Main Document     Page 1 of 4


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    3 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    4 Facsimile      714-966-1002

                                                                    5 Attorneys for Plaintiff
                                                                      Wellgen Standard, LLC
                                                                    6

                                                                    7

                                                                    8                              UNITED STATES BANKRUPTCY COURT

                                                                    9                               CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                     LOS ANGELES DIVISION

                                                                   11 In re                                           Case No. 2:17-bk-19548-NB
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 LAYFIELD & BARRETT, APC,                        Chapter 11
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                 Debtor.
                                                                                                                      Adv. No. 2:17-ap-01503-NB
                                                                   14
                                                                        ADVOCATE CAPITAL, INC.,                       NOTICE OF CONTINUED STATUS
                              Tel 714-966-1000




                                                                   15                                                 CONFERENCE
                                                                                      Plaintiff,
                                                                   16                                                 DATE: January 15, 2019
                                                                                v.                                    TIME: 11:00 a.m.
                                                                   17                                                 CTRM: 1545
                                                                      MAXIMUM LEGAL (CALIFORNIA), LLP,
                                                                   18 CALIFORNIA ATTORNEY LENDING ii,
                                                                      iNC., MAXIMUM LEGAL, LLC, TODD D.
                                                                   19 WAKEFIELD, JOSEPH MARTIN BARRETT
                                                                      AND RICHARD M. PACHULSKI,
                                                                   20 TRUSTEE,

                                                                   21                 Defendants.

                                                                   22

                                                                   23 TO ALL PARTIES IN INTEREST:

                                                                   24           PLEASE TAKE NOTICE that status conference in the above-captioned matter has
                                                                   25 been continued to January 15, 2019, at 11:00 a.m. in Courtroom 1454 of the United

                                                                   26

                                                                   27

                                                                   28
                                                                        1196980v1                                                                       NOTICE
                                                                   Case 2:17-ap-01503-NB    Doc 70 Filed 12/04/18 Entered 12/04/18 12:14:28       Desc
                                                                                             Main Document     Page 2 of 4


                                                                   1 States Bankruptcy Court located at 255 E. Temple Street, Los Angeles, California.

                                                                   2

                                                                   3 Dated: December 4, 2018                 WEILAND GOLDEN GOODRICH LLP

                                                                   4

                                                                   5
                                                                                                                By: /s/ JEFFREY I. GOLDEN
                                                                   6                                                Jeffrey I. Golden
                                                                                                                    Attorneys for Plaintiff
                                                                   7                                                Wellgen Standard, LLC

                                                                   8

                                                                   9

                                                                   10

                                                                   11
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14
                              Tel 714-966-1000




                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27
                                                                        1196980v1                                2                                       NOTICE
                                                                   28
        Case 2:17-ap-01503-NB                      Doc 70 Filed 12/04/18 Entered 12/04/18 12:14:28                                     Desc
                                                    Main Document     Page 3 of 4




                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  650 Town Center Drive, Suite 600, Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): NOTICE OF CONTINUED STATUS CONFERENCE
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 4, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                  X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 4, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                  X Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 4, 2018, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


The Honorable Neil Bason, 255 E. Temple Street, Los Angeles, CA 90012


                                                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



   December 4, 2018                                Kelly Adele
        Date                                      Printed Name                                                         Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
1196980.1
        Case 2:17-ap-01503-NB          Doc 70 Filed 12/04/18 Entered 12/04/18 12:14:28         Desc
                                        Main Document     Page 4 of 4


VIA U.S. MAIL

Richard Pachulski (TR)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067-4003

Maximum Legal (California), LLP
633 West 5th Street
Suite 3300
Los Angeles, CA 90071

Maximum Legal (California) LLP
c/o Howard Ehrenberg
SulmeyerKupetz
333 S Hope St 35FL
Los Angeles, CA 90071-1406

Todd D. Wakefield
P.O. Box 983056
Park City, UT 84098

David W. Affeld, Esq.
Christopher Grivakes, Esq.
Damion D.D. Robinson, Esq.
Affeld Grivakes LLP
2049 Century Park East, Ste 2460
Los Angeles, CA 90067
Attorneys for Joseph Martin Barrett

The Dominguez Firm
3250 Wilshire Boulevard, #2200
Los Angeles, CA 90010

Electronic Mail Notice List
Jason Balitzer jbalitzer@sulmeyerlaw.com,
jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
James KT Hunter jhunter@pszjlaw.com
Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
David W. Meadows david@davidwmeadowslaw.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
Damion Robinson dr@agzlaw.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
